Title: To George Washington from Adam Stephen, 1 August 1756
From: Stephen, Adam
To: Washington, George



Sir,
Fort Cumberland [Md.] August 1st 1756

It appears to me that the Works unanimously agreed to here in Consequence of the Assemblys Resolution cannot be Carried on untill more of the Draughts come up; The present disposion will never answer.
Mr Milner cannot afford an Escort to Capt. McKenzie, He divided, cannot furnish one as far as Ensign Thompson’s. At Sellars plantation are XVIII f. f. D. I have wrote to Capt. Waggener to send the men belonging to this garrison, but Imagine he has been prevented by parties of the Enemys about—I have omitted sending a monthly return in case of Accident; we want thirty of our Complemt & have Nineteen Sick. These Circumstances considered, makes it appear to me preposterous, to build in so many different places when we cannot keep the Communication open, nor maintain to advantage the Works already raisd.
The resolve to build the Chain, has certainly been Consequent to a Resolution of the House determining a Certain number of men, but as that has unhappily fail’d; The other must of Course; and cannot be Expected. It was upon a Supposition of the Draughts arrival, or of the Continuance of the Militia on the Frontiers, that I gave my Opinion relating to erecting Forts.

The Militia has brought disgrace upon our Arms and are in a great measu[re] useless, but could have defended a Fort, whilst the Regimt or Rangers, went in pursuit of the Enemy.
Unless such a body of men are kept together at any of the Forts as can spare a Detachmt to cope with any party of the Enemy we cannot Protect the Inhabitants, nor Answer the end intended by raising Troops. Such Petty Divisions Invite the Enemy to watch and hang about, well knowing that after weakening them by picking up some straglers, they have a chance for reducing the Whole.
They show themselves by way of Bravado at the Small garrisons as they pass & repass to destroy the Inhabitants, and as this insulting Behaviour escapes with impunity, it increases their insolence and demonstrates that Forts without a Sufficient number of men to defend them & Scour the Country about, are a useless Burthen to the province; whereas were there a Body of men in them, from which a Detachmt could be Constantly out, we would take off a number of the Enemy, & it would be impossible for them to get below us with impunity, to Annoy the Inhabitants. We are entirely out of Rum, Wine & several medicines, a List of which I have desird Mr Johnston to send to Docr Craik, which I beg you’ll please to order up as soon as possible. I have been obligd to send Mr Feint to Ashbys where five men are ill of a fever that prevails there. Parties of the Enemy are Constantly about, one of about 20 Encamp’d latly within half a mile of The Fort; near the place where the Picket of the Left was posted last year. I have the honour to be, Sir, your most Obt huble Servant

Adam Stephen

